EXHIBIT 10.4
AMENDED AND RESTATED LOAN AGREEMENT
     This Amended and Restated Loan Agreement (the “Agreement”), dated as of
July 1, 2008, by and between Man Keung Alan Wai (“Lender”), with an office
address at c/o Chinawe.com Inc., Room 1304, Dongbao Tower, 767 Dongfeng Road
East, Guangzhou, China, and Chinawe Asset Management Limited, a corporation
incorporated under the laws of Hong Kong (“Borrower”), with an office address at
9A Lucky Horse Industrial Building, 64 Tong Mi Road, Kowloon, Hong Kong.
     WHEREAS, Chinawe.com Inc. (“Chinawe”) and Vivian Wai Wa Chu (“Original
Lender”) are parties to that certain Agreement, dated May 6, 2003, as modified
by the Supplementary Agreement dated April 20, 2005, the Supplementary Agreement
dated September 30, 2006, the Supplementary Agreement dated July 1, 2007 and the
Supplementary Agreement, dated December 30, 2007 (collectively, the “Original
Loan Agreement”), pursuant to which Original Lender lent HK$1,200,000 to Chinawe
(“Original Borrower”).
     WHEREAS, Borrower assumed the obligation of Original Borrower to repay the
amounts due under the Original Loan Agreement;
     WHEREAS, pursuant to the Assignment Agreement between Original Lender and
Lender, dated the date hereof, Original Lender assigned her rights under the
Original Loan Agreement to Lender; and
     WHEREAS, Lender and Borrower desire to amend and restate the Original Loan
Agreement to reflect the foregoing and to make certain modifications to the
obligations of Borrower.
     NOW, IT IS HEREBY AGREED AS FOLLOWS:
          1. This Agreement amends and restates the Original Loan Agreement in
its entirety.
          2. Borrower confirms that it owes Lender the sum of HKD1,127,183.28
representing the outstanding principal and accrued interest under the Original
Loan Agreement (the “Outstanding Sum”).
          3. Effective the date hereof and through the date that the Outstanding
Sum is paid, no further interest will accrue on the Outstanding Sum.
          4. The Outstanding Sum is due on demand of Lender. Notwithstanding the
foregoing, Lender agrees that he will not demand repayment of the Outstanding
Sum, in whole or in part, if such repayment would have a material adverse effect
on Borrower or Chinawe at the time of such demand, taking into account the
financial position of Borrower and its affiliates, taken as a whole.
          5. This Agreement shall be governed by and construed in accordance
with the laws of the Hong Kong Special Administrative Region (the “HKSAR”) and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of the HKSAR courts.

19



--------------------------------------------------------------------------------



 



     IN WITNESSES WHEREOF, the hands of the parties hereto as of the day and
year first above written.

            CHINAWE ASSET MANAGEMENT LIMITED
      By:   /s/ Man Keung Alan Wai         Name:   Man Keung Alan Wai       
Title:   Director                /s/ Man Keung Alan Wai         Man Keung Alan
Wai           

20